Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Detailed Action

Response to Arguments
Applicant’s arguments, see Pages 7 and 8 of the Remarks filed 10/6/2022, with respect to the 102 rejection (Billheimer) of Claims 19 and 20 have been fully considered and are persuasive. Specifically, Billheimer does not teach translating from the Twinax/Ethernet protocol to one of the MCA/PCMCIA/PCI protocols, instead converting (140) the Twinax/Ethernet to an ISA protocol for bus 132 before it is passed to translator 130 to then possibly be translated to a different protocol. This rejection has been withdrawn.

However, upon further considering the prior art, a new rejection in view of Brewer et al. U.S. Patent No. 6,886,057 (previously cited on 7/7/2022) is presented below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 14-17, and 19 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 4, 9, and 16 of U.S. Patent No. 10,915,774 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

17/154,671 claims
U.S. PN 10,915,774 claims
1, 16, 19
1
4
9
14
3
15
4
17
16



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 10, 11, 13, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brewer et al. U.S. Patent No. 6,886,057 (previously cited on 7/7/2022).

Per Claim 1, Brewer discloses:
a device (Col. 4 lines 35-67, Figure 1; Information handling system 10), comprising: 
a plurality of physical interfaces comprising a first physical interface of the plurality of physical interfaces having first electrical conductors configured in a first arrangement and a second physical interface of the plurality of physical interfaces having second electrical conductors configured in a second arrangement (Paragraph 72 and Figure 13 of the originally filed Spec and Drawings defines “a plurality of bus physical interfaces 102 (e.g., bus A-E I/O pins”. Brewer teaches, Col. 6 and figure 2, that universal protocol socket 48 “may include USB and SATA socket connection points so that a connector with either USB or SATA connector pins is accepted”.);
a plurality of different types of buses coupled to the plurality of physical interfaces, wherein a first type of bus of the plurality of different types of buses is configured to be coupled to the first electrical conductors of the first physical interface of the plurality of physical interfaces and a second type of bus of the plurality of different types of buses is configured to be coupled to the second electrical conductors of the second physical interface of the plurality of physical interfaces (Col. 5 lines 34-66, Figure 2; USB bus 54 and SATA bus 56.);
and a bus translator (bus protocol selector 28/34) configured to select one bus of the plurality of different types of buses as a selected bus for all communications with a processor of a host device only through the selected bus to an exclusion of any communication through all remaining buses of the plurality of different types of buses (Col. 5 line 52 – Col. 6 line 14; Protocol selector unit 52 selects, for example, a first bus 54 (USB bus) for all communications between a device connected via universal protocol socket 48 and a chipset 22 located within the IHS 10. Col. 1 lines 38-62 discuss that sockets, such as disclosed in Figures 1 and 2, are commonly interfaced to a variety of devices, including a graphics card which are known in the art as GPU’s (graphics processing units). Note: The Specification is devoid of mentioning a “host device”, and therefore a graphics card comprising a graphics processing unit can be considered the undefined “host device”.),
wherein the bus translator when in operation translates a signal received from the selected bus into a translated signal having different characteristics than the signal based upon selection of the selected bus (Col. 5 lines 49-51; Information received from devices 26 is translated by bus protocol I/O units 36/38 for transfer through chipset 22 of information handling system. Therefore, a third bus of different characteristics is present interfacing the bus protocol selector 28 and chipset 22, as seen in Figure 1. Similarly, any signals received by a chipset 22 and then communicated to the bus protocol selector 28/34 needs to be translated by said selector 28/34 to communication over the buses 54/56 to a device externally connected via socket 48.).

Per Claim 2, Brewer discloses the device of claim 1, wherein the bus translator is configured to select the one selected bus of the plurality of different types of buses as the selected bus based on an automatic determination (Col. 5 line 52 – Col. 6 line 14; Protocol identification unit 58 detects the type of protocol associated with the device interfaced with universal protocol socket 48 and communicates the protocol type through protocol select line 60 to protocol selector unit 52.).

Per Claim 3, Brewer discloses the device of claim 2, wherein the automatic determination is based upon detection of which physical interface of the plurality of physical interfaces is coupled to the host device (Col. 5 line 52 – Col. 6 line 14; Protocol identification unit 58 detects the type of protocol associated with the device interfaced with universal protocol socket 48 and communicates the protocol type through protocol select line 60 to protocol selector unit 52.).

Per Claim 10, Brewer discloses the device of claim 1, wherein the bus translator is configured to select the one selected bus of the plurality of different types of buses as the selected bus based on an electrical connection in the bus translator (Col. 5 line 52 – Col. 6 line 14; Protocol identification unit 58 detects the type of protocol associated with the device interfaced with universal protocol socket 48 and communicates the protocol type through protocol select line60 to protocol selector unit 52.).

Per Claim 11, Brewer discloses the device of claim 10, wherein the electrical connection comprises a connection between two pins of the bus translator (Col. 6 lines 3-14; “two or more pins”).

Per Claim 13, Brewer discloses he device of claim 10, wherein the electrical connection corresponds to the selected bus (Col. 5 line 52 – Col. 6 line 14; Protocol identification unit 58 detects the type of protocol associated with the device interfaced with universal protocol socket 48 and communicates the protocol type through protocol select line60 to protocol selector unit 52.).

Per Claim 16, please refer to the above rejection of claim 1 as the limitations are substantially similar and the rejection is equally applicable.

Per Claim 17, Brewer discloses the device of claim 16, wherein the bus translator when in operation translates the signal and all the subsequent signals received via the core bus by changing a voltage of the signal and all the subsequent signals received via the core bus, changing timing of the signal and all the subsequent signals received via the core bus, multiplexing the signal and all the subsequent signals received via the core bus, or demultiplexing the signal and all the subsequent signals received via the core bus (Col. 5 lines 49-51; Information received from devices 26 is translated by bus protocol I/O units 36/38 for transfer through chipset 22 of information handling system. Translation between protocols will ultimately require at least one of the above conditions, depending on both the specific originating and target protocols. For example, a resident system bus utilized in IHS would have different voltage and timing requirements as either a USB or SATA protocol.).

Per Claim 18, Brewer discloses the device of claim 16, wherein the bus translator is configured to communicate to the host device only via the first physical interface to the exclusion of communication with the host device via the second physical interface based upon an automatic determination of the first physical interface being coupled to the host, a status of a fuse corresponding to the first physical interface, or a presence of an electrical connection corresponding to the first physical interface (Col. 5 line 52 – Col. 6 line 14; Protocol identification unit 58 detects the type of protocol associated with the device interfaced with universal protocol socket 48 and communicates the protocol type through protocol select line 60 to protocol selector unit 52.).
Per Claim 19, Brewer discloses:
a device (Col. 4 lines 35-67, Figure 1; Information handling system 10), comprising:
a first bus configured to transmit first signals having first characteristics; a second bus configured to transmit second signals having second characteristics that differ from the first characteristics (Col. 5 lines 34-66, USB bus 54 and SATA bus 56);
and a bus translator (bus protocol selector 28/34) configured to select the first bus as a selected bus for all communications with a processor external to the device only through the selected bus to an exclusion of any communication through the second bus (Col. 5 line 52 – Col. 6 line 14; Protocol selector unit 52 selects, for example, a first bus 54 (USB bus) for all communications between a device connected via universal protocol socket 48 and a chipset 22 located within the IHS 10. Col. 1 lines 38-62 discuss that sockets, such as disclosed in Figures 1 and 2, are commonly interfaced to a variety of devices, including a graphics card which are known in the art as GPU’s (graphics processing units).),
wherein the bus translator when in operation translates a signal having third characteristics received from a core bus into a translated signal having the first characteristics based upon selection of the selected bus (Col. 5 lines 49-51; Information received from devices 26 is translated by bus protocol I/O units 36/38 for transfer through chipset 22 of information handling system. Therefore, a third bus of different characteristics is present interfacing the bus protocol selector 28 and chipset 22, as seen in Figure 1. Similarly, any signals received by a chipset 22 and then communicated to the bus protocol selector 28/34 needs to be translated by said selector 28/34 to communication over the buses 54/56 to a device externally connected via socket 48.).

Per Claim 20, Brewer discloses the device of claim 19, wherein the bus translator is configured to select the first bus as the selected bus based upon an automatic determination, a status of a fuse corresponding to the first bus, or a presence of an electrical connection corresponding to the first bus (Col. 5 line 66 – Col. 6 line 14; protocol select line 60).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brewer et al. U.S. Patent No. 6,886,057 in view of Boren et al. U.S. Patent No. 7,715,433.

Per Claim 4, Brewer teaches that multiple protocols can be supported (Col. 6 lines 3-14), but does not specifically teach the use of a register for identifying a supported bus/interface protocol

However, Boren teaches the use of registers for identifying a type of bus protocol supported in a bus translation system (Col. 3 lines 18-59, Col. 4 lines 20-31. Figure 2).

-	It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Boren’s protocol register within the system of Brewer for mapping a received protocol select signal 60 to a corresponding bus protocol. This combination would have been obvious because Brewer teaches a plurality of bus protocols may be used and a register is a common component used in the art for storing values representative of different data (bus protocols in this instance).

Per Claim 5, the combination previously discussed above with respect to claim 4 would have been obvious to include the protocol register 19 of Boren (Figure 2) within the bus protocol selector system 34 of Brewer because that is where the protocols elector unit 52 is located that receives the protocol select signal 60 (Figure 2).

*	*	*	*	*	*	*	*	*

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Brewer et al. U.S. Patent No. 6,886,057 in view of Noyes et al. U.S. PGPUB No. 2010/0100714 (as cited in IDS on 1/21/2021).

The applied reference has a common Inventor (Noyes) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2).

Per Claims 14 and 15, Brewer discloses that IHS device 10 can comprise a central processing unit 12 (Col. 5 first paragraph), but does not specifically teach a pattern-recognition processor coupled to the bus translator, wherein the pattern-recognition processor is configured to perform parallel searching.

However, Noyes discloses a pattern-recognition processor (numeral 14) comprising a plurality of feature cells (numeral 30), wherein each of the plurality of feature cells comprise a plurality of memory cells (numeral 58) utilized in an analysis of input data (Paragraphs 46-53) and further performing parallel searching (Paragraph 26).

-	It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to implement the pattern-recognition processor of Noyes within the information handling system of Brewer because Brewer teaches that the IHS can be “any suitable device”, which can include any computing device which may benefit from a pattern-recognition processor.


Allowable Subject Matter
Dependent claims 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming the double patenting rejection.

-	The following is a statement of reasons for the indication of allowable subject matter:

-	Claims 6 and 8 comprise “fuse” limitations used for selecting one of the plurality of different bus types. Brewer does not teach nor lead one of ordinary skill in the art to believe that it would have been obvious to combine a secondary reference with Brewer to arrive at the combination to teach this limitation.

Claim 12 distinguishes over the prior art because Brewer neither teaches nor leads one of ordinary skill in the art to believe that it would have been obvious to perform the bus selection of Brewer through use of a “jumper”, when considered in combination with the limitations of claim 1.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186